Citation Nr: 0115746	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  97-05 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to May 
1958 and from July to December of 1958.  The veteran's 
discharge from the second period of service was determined to 
be under conditions other than honorable, as a result of 
willful and persistent misconduct, and he may not receive VA 
benefits for a disability related to that period of service.  
38 C.F.R. § 3.312 (2000).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which determined that 
new and material evidence had not been received to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder, to include PTSD.  In a September 1998 decision, the 
Board continued the denial of service connection as to a 
psychiatric disorder generally but reopened the claim 
specifically as to PTSD.  The Board then remanded the claim 
for service connection for PTSD back to the RO, and the case 
has since been returned to the Board.

In a May 2000 statement, the veteran requested a second VA 
hearing at the RO.  He was scheduled for such a hearing in 
July 2000, but he canceled his request for a hearing in a 
statement received by the RO in the same month.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran has a current diagnosis of PTSD.

3.  The veteran did not participate in combat with the enemy 
during service, and the claims file does not contain evidence 
of a verified in-service stressor.

CONCLUSION OF LAW

PTSD was not incurred or aggravated as a result of service.  
38 U.S.C.A. §§ 1131, 1154, 5107 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.304 (2000); The Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claim, and no further assistance is required in 
order to comply with the VA's statutory duty to assist him 
with the development of facts pertinent to his claim.  See 
The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) (relevant sections of which 
are to be codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see 
also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Specifically, the RO has obtained all records of psychiatric 
treatment reported by the veteran, has afforded him 
comprehensive VA examinations in conjunction with his claim, 
and has complied with the instructions contained in the 
Board's September 1998 remand.  The duty to notify the 
veteran of the evidence necessary to substantiate his claim 
has also been met, as the RO informed him of the need for 
such evidence in the October 2000 Statement of the Case.  
Given that the actions by the RO reflect fundamental 
compliance with the VCAA, the Board finds that the veteran's 
appeal will not be adversely affected just because the RO 
developed this appeal prior to enactment of the VCAA and did 
not inform him of its provisions.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(2000).  However, VA regulations reflect that symptoms 
attributable to PTSD are often not manifested in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (2000); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (2000); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

The Board has first considered the question of whether the 
veteran has a medical diagnosis of PTSD.  The Board observes 
that the veteran was first treated for a generalized anxiety 
"problem," with mixed emotional features, in September 1987 
and was first assessed with PTSD in April 1990.  In August 
1993 and July 1995, the veteran underwent VA psychiatric 
examinations, both of which did not reveal PTSD.  However, 
the veteran has since undergone frequent VA therapy and has 
been assessed with PTSD by his therapists, and a December 
1997 VA treatment note indicates that a VA psychiatrist had, 
in fact, rendered a diagnosis of PTSD.  
This diagnosis was also confirmed in a January 2000 statement 
from a VA psychiatrist and in a June 2000 treatment record 
from the same psychiatrist.  The Board is therefore satisfied 
that the veteran has a current diagnosis of PTSD.

Nonetheless, the veteran's diagnosis of PTSD must be based 
upon either participation in combat with the enemy or a 
verified in-service stressor for service connection to be 
warranted, as noted above.  The Board observes that the VA 
psychiatrist who treated the veteran in June 2000 related his 
PTSD symptoms to service in Korea.  However, medical nexus 
evidence is insufficient, in and of itself, to predicate the 
grant of service connection for PTSD.  See Moreau v. Brown, 9 
Vet. App. at 396.  Thus, the question becomes whether the 
veteran either engaged in combat with the enemy during 
service or experienced a verified in-service stressor upon 
which the diagnosis of PTSD is predicated.

With regard to the question of whether the veteran 
participated in combat with the enemy during service, the 
Board observes that his military records indicate that he was 
awarded no military commendations, and his DD Form 214 
reflects that his military occupational specialty was working 
in light weapons infantry.  The Board would point out that 
the veteran's periods of service occurred during the 
peacetime period between the Korean Conflict and the Vietnam 
Era.  In short, the veteran's claims file contains no 
evidence, other than the veteran's lay assertions, to suggest 
participation in combat with the enemy during service.  

As such, the Board has considered whether the veteran's 
diagnosis of PTSD is based upon a verified in-service 
stressor or stressors.  In this regard, the Board observes 
that, in a December 1994 statement, the veteran reported that 
he and a friend were fired upon by North Koreans during the 
winter of 1957.  The veteran stated that his friend was shot, 
but he was unable to remember the friend's name.  
Additionally, during his May 1995 VA hearing, the veteran 
described being verbally and physically abused by the first 
sergeant of his company.  In an August 1996 statement, the 
veteran clarified that he was raped by this sergeant on 
multiple occasions between February 1957 and May 1958.  

As the veteran reported details of his alleged stressors, and 
in compliance with the instructions of the Board's September 
1998 remand, the RO provided military information to the 
United States Armed Services Center for Research of Unit 
Records (Unit Records Center) and requested verification of 
his reported stressors.  In an August 1999 letter, the Unit 
Records Center responded that the reported death of a soldier 
in Korea could not be verified and that the veteran would 
have to provide more specific information, including full 
names, related to any incidents of in-service rape.  In a May 
2000 Supplemental Statement of the Case, the RO reiterated 
the need for such specific information, but the veteran's 
subsequent June 2000 statement reflects that he was unable to 
identify the sergeant who committed the alleged sexual 
assault during service.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) (addressing the veteran's responsibility in 
providing information that is essential in obtaining putative 
evidence).

Overall, based upon a review of the entire claims file, the 
Board finds that the evidence of record shows that the 
veteran has been diagnosed with PTSD.  However, the evidence 
of record does not reflect participation in combat with the 
enemy, and there is no evidence showing that the veteran's 
current diagnosis of PTSD is based upon a verified stressor 
from service.  As such, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD.  In reaching 
this decision, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)). 


ORDER

The claim of entitlement to service connection for PTSD is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

